 CINCINNATI BRONZECincinnati Bronze,Inc.andUnited Steelworkers ofAmerica,AFL-CIO. Case 9-CA-21591-139substitutedfor that oftheadministrative lawjudge. 330 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSSTEPHENS AND CRACRAFTOn 2 April 1987 Administrative Law Judge Wal-laceH. Nations issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed limited cross-excep-tions anda brief in support of its cross-exceptionsand inresponse to the Respondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings,2 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CincinnatiBronze, Inc., Cincinnati, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Order except that the attached notice isiTheGeneral Counsel has moved to strike the Respondent's excep-tions on the grounds that they do not comply with the requirements ofSec 102 46 of the Board'sRules and Regulations for filing exceptions.We find that the Respondent's exceptions and brief together sufficientlydesignate the Respondent's points of disagreement with the judge's deci-sion even though not fully in compliance with the literal requirements ofSec 102 46. BT Mancini Co,269 NLRB 869 (1984) Accordingly, theGeneral Counsel's motion is denied2The judge correctly noted that the collective-bargaining agreementwas effective by its terms from 20 July 1981 to 15 August 1984 Addi-tionally, it should be noted that the contract had been extended to 15August1985The judgealso stated that the demand for bargaining wasmade on 11 November1984 The correctdate is 11 December 1984 Fi-nally, the judge stated that employee Dale Frye had been laid off by oldLunkenheimer on 13 July 1984,when the correct date of layoff is 13 Jan-uary 1984.These errors do not affect the decision here and are corrected.The judge, in identifying the persons who were bargaining unit em-ployees as well as former old Lunkenheimer employees, inadvertentlyomitted Cliff McBride The record shows that there is it Cliff McBride,aswell as a Clifton McBride, in the bargaining unit and both personswere employed by the original Lunkenheimer CompanyFall River Dyeing Corp,272 NLRB 839 (1984), enfd 775 F 2d 425 (1stCir 1985),relied on by the judge in finding that the Respondent was thesuccessor to old Lunkenheimer,was affirmedby theSupreme Court 482US 27 (1987).The General Counsel excepts to thejudge's recommended Order to theextent thatitdoes notinclude a visitatorial clause authorizing the Board,for compliance purposes,to obtain discovery from the Respondent underthe Federal Rules of Civil Procedure under the supervision of the UnitedStates court of appeals enforcing this Order.Under the circumstances ofthis case,we find it unnecessary to include such a clause Accordingly,we deny the General Counsel's request8Thenotice is modifiedto conform to thejudge's recommendedOrderAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize or bargain ingood faith with United Steelworkers of America,AFL-CIOas the exclusive collective-bargainingrepresentative of our employees and, on request,WE WILLmeet and bargain in good faith with itover wages, hours of work, and all other terms andconditions of employment in the unit describedbelow. The bargaining unit is:All productionand maintenance employees ofCincinnatiBronze, Inc., at our Cincinnati,Ohio facility, excluding all office and clericalemployees,guards, professional employees andsupervisors as defined in the Act.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.CINCINNATIBRONZE, INC.James Schwartz, Esq.,for the General Counsel.Eugene M. Rothchild, Esq.,of Cincinnati, Ohio, for theRespondent.James B. Robinson, Esq. (Kircher and Phalen),of Cincin-nati,Ohio, for the Charging Party.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.On charges filed by United Steelworkers of America,AFL-CIO (Union), on 21 December1984, against Cin-cinnati Bronze,Inc. (Respondent),the Regional Directorfor Region9 issueda complaintand notice of hearing on12 August1986 allegingthatRespondent engaged in cer-tain actsand conduct violative of Section8(a)(1) and (5)of the Act. Thehearing washeld in thismatter beforeme on 6-9 October 1986 at Cincinnati, Ohio.286 NLRB No. 5 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTthe time of closing, it employed approximately 150 bar-gaining unit employees.The bargaining unit had,in prioryears,been considerably larger.Prior to the closing, oldLunkenheimer Company and the Union met and bar-gained for a closing agreement relating to the seniorityrights, grievances,pension benefits,and other benefits ofthe old Lunkenheimer employees.The closing agreementdid not rescind the collective-bargaining agreement thatremained in effect,where applicable,until its expirationdate in 1985.Rights accorded to bargaining unit mem-bers in the closing agreement and collective-bargainingagreement were monitored by the Union well after theoldLunkenheimer Company closed.Thismonitoringfunction was carried on primarily by International Unionrepresentatives because the Local Union involved, whichrepresentedonly old Lunkenheimer employees, wasforced into dissolution by the closure. In this regard,both the underlying collective-bargaining agreement andthe closing agreement were entered into between the oldLunkenheimer Company and the International Union,not the Local.The assets of the old Lunkenheimer Company,mostlybuildings and large equipment,were purchased by itspresident,WilliamMeyer,and a partner, about June1984.Most of these assets were in turn sold by Meyer toCushman Enterprises,a company that engaged in liqui-dating the assets of old Lunkenheimer Company andother failed companies. The equipment bought by Cush-man was, in turn,sold directly from the old Lunken-heimer facilities to various purchasers.In addition to purchasing the assets of the old Lunken-heimer Company,Meyer and his partner formed a newcorporation,alsocalled the Lunkenheimer Company(new Lunkenheimer Company).Although engaged pri-marily in the distribution of valves manufactured byothers,the new Lunkenheimer Company, which nowowns the old Lunkenheimer Alabama facility, also man-factures and assembles some valves and valve parts. NewLunkenheimer'sadministrative facilities are located inone of the old Lunkenheimer buildings.In addition to the old Lunkenheimer Company, theCondec Company owned or controlled other companiesengaged in the manufacture of products for flow control.These were Hammond Valve in Hammond,Indiana, aplant in Canada,one in Mexico,and the Alabama plant,mentioned above.At some point in time,Condec Com-pany made the decision to liquidate the flow controlgroup as a whole;opened a facility in Marion,Alabama,and jobbed out all products that were not made at theMarion, Alabama plant.George Kaylor,the superintend-ent of manufacturing for old Lunkenheimer,was advisedseveralmonths before Condec made public announce-ment of its proposed liquidation.He was assigned to amanagement team with the job of finding manufacturersfor the products that the old Lunkenheimer plant in Cin-cinnati currentlymade. At this time, approximately 9September 1983,Kaylor started looking into the possibil-ity of forming his own company to produce the productsthatwould be jobbed out by Condec from old Lunken-heimer.Approximately 1 month prior to cessation of oldLunkenheimer's operations in June 1984,Kaylor drew upRespondent,an Ohio corporation with an office andplace of business in Cincinnati,Ohio,has been engagedin the manufacture and machiningof valvesand othermachine parts.Respondent has admitted the jurisdiction-al allegations of the complaint and I find that it is now,and has been at all times material to this proceeding, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO is nowand has been at all times material to this proceeding alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe primary issues to be decided in this proceedingare whether Respondent is a successor employer of theformerLunkenheimerCompany,aDivisionof theCondec Corporation(old Lunkenheimer Company), andwhether a majority of Respondent'semployeesweremembers of old Lunkenheimer's former bargaining unitabout the time demand for recognition was made by theUnion. There are subsidiary issues relating to the twoprimary issues that will be discussed at appropriatepoints in the decision.A. Is Respondent a Successor Employer of the OldLunkenheimer Company?For approximately 40 years, the Union represented thebargaining unit of production and maintenance employ-ees employed by the old Lunkenheimer Company. Thebargaining unit employees were covered by successivecollective-bargaining agreements,themost recent ofwhich was effective by its terms from 20 July 1981 to 15August 1984.Old Lunkenheimer,a subsidiary of the Condec Com-pany, was engaged in the manufacture and sale of flowcontrol equipment,mainly for industrial customers. Itsproducts consisted primarily of bronze and iron valves,though it manufactured some related items such asgauges and steam whistles.The manufacturing processconsisted, for the most part,of the casting, machining,and assembling of valve parts and complete valves. Al-though the old Lunkenheimer Company had well inexcess of 100 specific bargaining unit job categories,most such jobs fell into the more limited general classifi-cations of machine operator,assembler,and maintenanceemployee.The production and administrative functions of the oldLunkenheimer Company took place in five buildingswithin a several-block area in Cincinnati. These buildingswere owned by the old Lunkenheimer Company. In oneof the buildings it operated a foundry,which due to diffi-cultieswith pollution,was, as of June 1984,functioningon a very limited basis.About 25 June 1984, the old Lunkenheimer Companyceased operations,apparently for economic reasons. At CINCINNATI BRONZE41corporate papers for the establishment of the new com-pany whose purpose would be to produce bronze valveson a custom orderor job-shop basis.In June 1984, theCompany was converted into a shareholder corporation,all the owners at which were former Lunkenheimer em-ployees.Withone exception,all such owners were inmanagement positionswithold Lunkenheimer.The newcompany was named Cincinnati Bronze, Inc. and is theRespondent in this proceeding.Respondent began its operations in the building for-merly owned by old Lunkenheimet.It hired its first pro-duction employees about 9 July 1984. Although Re-spondent moved parts of the operation during the fol-lowing year,ithas, at all times,occupied only formeroldLunkenheimer buildings.The recordisnot clearwhen production of product actually started.Operations,including setup and preparation production,began in thelastweek of June or the first weekof July 1984.Like the old Lunkenheimer Company,Respondent hasengaged primarily in the manufacture,assembly,and saleof valves and valve components.Also like theold Lun-kenheimer Company, Respondent has a substantial ma-chining operation for the fabrication of valve parts.There are two primary differences in the old Lunken-heimer operation and that of the Respondent. Foremostis that the Respondent has no proprietary interest in theproducts that it machines and sells. It is a job shop thatmanufactures valve parts and other commodities for itscustomers.Its customers further assemble the productsbefore sale and sell them under their own name to theirown customers.Second,the operation of the Respondentison a much smaller scale than that of old Lunken-heimer and in general is limited only to the productionof theinvolvedcommodities in the metal bronze, where-as old Lunkenheimer produced and sold commodities ina variety of metals.Machining operations of Respondent are performedwith approximately 65 large machines, mostof whichwere formerly used at old Lunkenheimer.These ma-chineswere not purchased,but are leased from newLunkenheimer in a lease/purchase agreement.The build-ings utilized by Respondent are also leased from newLunkenheimer.Other machines used by Respondent areobtained from its customers and are used to perform agiven contract.When the work is done for that custom-er, the machines are returnedto thecustomer.Respondent purchased a substantial amount of formerold Lunkenheimer tooling for use in its machine oper-ation.Additionally,after a period of cleanup and installa-tion of pollution devices, Respondent reviewed old Lun-kenheimer's foundry operation for the casting of valvebodies.After a period of test molding,foundry oper-ations commenced production in January 1985. Many ofthe patterns used in the foundry operation are old Lun-kenheimer patterns, now owned by new Lunkenheimer.Prior to commencing operations in 1984,Respondentpurchased certain inventory of old Lunkenheimer, suchas valve parts,from Cushman Enterprises.These wereassembled into finished products by Respondent's em-ployees and sold. For the first 6 months to 1 year of Re-spondent's operations,itmanufactured and assembled ap-proximately 350-400 different kinds of valves.Old Lun-kenheimermanufactured approximately 3500 differentvariations of valves.Most of the valves made by Re-spondent are the same valves as those that were made byold Lunkenheimer or variations thereof.The items manu-factured by Respondent that were not previously madeby old Lunkenheimer,such as gas nozzles,stillfall intothe general category of "flow control devices."At the outset of Respondent's operation,approximate-ly 90 percent of its business was performed for new Lun-kenheimer.As of the date of hearing,that had been re-duced to approximately 70 percent and the Company'scustomer base extended to about 12 to 14 different cus-tomers.The job skills of Respondent's production and mainte-nance employees are basically the same as the job skillsof the same employees when employed by old Lunken-heiner.Although Respondent's operations are different insome respects from the methods used at old Lunken-heimer,Respondent'svice president admitted that theskills primarily would be the same,regardless of wherethe employees worked.A former employee of old Lun-kenheimer,Omer Groves,testified that the jobs he per-formed at the Respondent's place of business were basi-cally the same as they were at old Lunkenheimer.The record reflects that as of late December 1984 Re-spondent's employees were working under the directionof the same supervisors who previously supervised themat old Lunkenheimer.Most of these persons held, for themost part,similar positions at old Lunkenheimer.As willbe discussed in more detail later,themajority of Re-spondent's production and maintenance staff in Decem-ber 1984 were old Lunkenheimer employees.The firstissue for discussion is whether Respondent isa successor employer to old Lunkenheimer.The tradi-tional standard for evaluation of successor status and theresulting,concomitant duty of a successor employer tobargain with the Union that represents the predecessor'semployees derives from the decision of the SupremeCourt inNLRB v. Burns Security Services,406 U.S. 272(1972).In determining whether the purchaser is obligated tobargain with the exclusive representative of its predeces-sor's employees, the basic test is whether a substantialcontinuity ismaintained in the employing enterprise.Where there is such continuity,the presumption of ma-jority status by the Union under the predecessor is notaffected by the change in ownership.Traditional criteriafor this test include whether there has been a substantialcontinuity in the following:(1)business operations; (2)plant; (3) work force;(4) jobsand working conditions;(5) supervisors;(6)machinery,equipment,and methodsof production;and (7)product or service. SeeAircraftMagnesium,265 NLRB 1344(1982).In applying thesecriteria the determination of whether successorship is tobe found is based on the totality of the circumstancesand no one criterion or factor is determinative.Howev-er, consistent with the proper focus of the inquiry wherethe above indicia of continuity are present, changes inthe scope or focus of the new employer'sbusiness thatdo not effect the employment relationship or the work-ing conditions of the employees will not preclude a find- 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDingof successorship.Hudson River Aggregates, 246NLRB 192 (1979), enfd 639 F.2d 865 (2d Cir. 1981);Band-Age, Inc.,217 NLRB 449 (1975), enfd. 534 F.2d(1st Cir. 1976).From the record, I agree with the contention of theGeneral Counsel that substantial continuity of operationsexisted throughout the closing of old Lunkenheimer andthe establishment of operations by Respondent. Respond-ent was formed in the anticipation of the liquidation ofoldLunkenheimer'soperations.Respondent has usedonly the facilities of old Lunkenheimer, producing thesame or similar valves and flow control devices,using toa substantial extent old Lunkenheimer's equipment. AllRespondent's supervisory,managerial,and office clericalemployeeswere formally employed by old Lunken-heimer in the same or similar positions. Respondent'sproduction and maintenance employees perform essen-tially the same machining,assembly,and maintenancejobs as did bargaining unit employees of old Lunken-heimer. Despite the fact that a majority of Respondent'ssales are tonew Lunkenheimer, which obviously wasnever a customer of old Lunkenheimer, it is clear that asubstantial portion madeby theRespondent are sold bynew Lunkenheimer,in turn,to the former customers ofold Lunkenheimer.Faced with the evidence in this proceeding, Respond-ent still contends that it is not a successor employer andisoperating a fundamentally different enterprise in oldLunkenheimer. It relies primarily on the Board's decisioninRadiantFashions,202 NLRB 938 (1973).InRadiantFashions,a brassiere manufacturer,ceased all productionsin its Los Angeles facility and terminated all its Los An-geles employees.During negotiations over settlement ofhis employment agreement, one of the old corporation'smanagement members (Froehlich) negotiated the pur-chase of all the physical assets at the Los Angeles facili-ty.Within 3 months of closing the facility, a new corpo-ration formed by Froehlich began production in the oldfacilitywith a complement of employees formerly em-ployed by the old corporation, the majority of whomhad been in the bargaining unit. The new corporationdid not design, manufacture, or market any of its ownproducts to retail outlets. Instead, they sold and assem-bled brassieres designed and cut by other manufacturers.Indeed,the new corporation had signed an agreementwith the defunct company akin to a covenant not tocompete in which it agreed to not manufacture or causeto be manufacturedgarmentsfrom patterns that dupli-cate existing patternsmade under the old company'sname and manufactured by others.By the time of the hearing, the company was design-ing,manufacturing,and selling its own style brassiere,having evolved from a job shop into a proprietary manu-facturer.Deciding this case, the Board stated at 940:At the outset, it should be noted that there arepresent in this record certain factors which we haverelied on in the past in finding successorship. Thus,when Respondent commenced operations in Sep-tember 1971, it was engaged in a business related tothat of Charmfit although on a reduced scale. More-over,its business was run at the same location, uti-lizing much of the same basic equipment,employinga reduced work force consisting mainly of the em-ployees of the predecessor company under substan-tially the same supervisory authority.We have long recognized, however, that the cru-cial inquiry in determining whether a purchaser is asuccessor for the purpose of Section 8(a)(5) is thecontinuity of the employing industry . . . . and thatinmakingthis inquiry the totality of the circum-stances surrounding the transfer must be considered.Accordingly, in cases similar to the instant case, inwhich all or most of the above-described factorswere present,we nevertheless refused to findsuccessorshipwhen persuaded that countervailingelements existed which destroyed the continuity ofthe employing industry. . . . We are so persuadedby the recordin this case.First,when Charmfit ceased production and ter-minated the employees in June, there were at thattime no plans to sell the Los Angeles facility toFroehlich. The possibility of such a sale was raisedfor the first time the following month in conjunc-tion with discussions for a settlement of Froehlich'semployment contract. It was not until August 25that the sale was consummated and 1 month passedthereafter before operations actually commenced.Consequently there was a hiatus of between 2-1/2and 3 months between the time that Charmfit shutdown completely and Respondent began produc-tion.While it is true that all of the employees hired byRespondent within the first 3 months of operationwere former Charmfit employees, it cannot be saidthat a sudden change in the employee's employmentrelationshipwas brought about by the sale of theplant and equipment to Respondent. At the time oftheir termination by, and receipt of severance payfrom, Charmfit there was absolutely no basis what-soever for any expectation on the part of the em-ployees that their employment would ever be re-sumed at the Los Angeles plant; much less by a cor-porationwhich was then nonexistent and whoseformation had not as yet been contemplated byanyone.Although not in itself controlling,thelengthy hiatus in resumption of production at theplant, and in the employment of those employees even-tually hired by Respondent, is a significant factor indetermining whether there exists a continuity in theemploying industry. . . .Second, the record adequately demonstrates thatrather than purchasing an ongoing business enter-prises from Charmfit, Respondent only purchasedthe assets of one segment of such an enterprise. Forexample, Charmfit continues to manufacture manyitems at its Brooklyn and Puerto Rico facilitieswhich are marketed in competition with the Re-spondent's products.Moreover, Respondent is pre-cluded by the terms of the agreement of settlingFroehlich's employment contract from manufactur-ing any items which duplicate patterns utilized byCharmfit, many of whichwerecreated byor under CINCINNATIBRONZE43the direction of Froehlich himself.Also Respondentdid not undertake to produce any products for Charm-fit,assume any of its liabilities(except for the lease),or assume any accounts receivable.Indeed, all ofthe inventory on hand at the time of sale, whetherfinished or unfinished,was either shipped to Brook-lyn or to the purchasers thereof,at the directionand expense of Charmfit.It is also significant in this regard that Respond-ent acquired virtually none of Charmfit's customersas a result of the sale.Initially,almost all of Re-spondent'swork was done for two customer's,OlgaCompany and Catalina Company, neither of whichhad ever done any business with Charmfits. Cur-rently 50-60 percent of Respondent'sbusiness iswith Sears,Roebuck&Co., a customer with whomCharmfit was not doing business at the time of thesale and,in any event,never a significant customerof the Los Angeles facility.It is a fair inference,therefore,that any overlapping of customers whichmay currently exist was achieved by Respondentnot through the exchange with Charmfit,but ratherby virtue of successful marketing techniques.Again,while these factors, particularly the virtual absenceof a carryover of customers,are not to be taken ascontrolling,they are nevertheless significant in de-termining whether there is a continuity in the em-ploying enterprise. .. .Finally,we consider it important to analyze thedifferences between the market which Charmfitabandoned in Los Angeles in June and the marketwhich Respondent entered in September.As notedearlier,Charmfitwas a manufacturing concernwhich designed,manufactured,and sold ladies'brassieres under its own labels to various retail out-lets.Respondent,on the other hand,commencedoperations not as a manfacturer but as a sewing sub-contractor.Thus, Respondent initially did no de-signing, did no marketing,and did not produce anyitems under its own label.Instead,Respondentmerely performed certain prearranged sewing oper-ations on materials supplied by its customers. In ad-dition,Respondent worked on garments other thanbrassieres, including bicycle shirts and bathing suits,thereby necessitating modifications in some of theexisting equipment, the purchase of certain newequipment,and the retaining of several employees.Alterations such as these in the methods of produc-tion and type of markets supplied and kinds ofproducts produced have frequently been utilized indeterminingwhether there has been a substantialchange in the nature and character of the employ-ing industry. . . .On balance, we find that the lengthy hiatus in oper-ations, the evidence pointing toward a purchase ofassets rather than the purchase of an ongoing busi-ness,the absence of any significant carryover incustomers,and the differences in the markets sup-plied by Charmfit and Respondent all indicate anextinguishment in the continuity of Charmfit's busi-ness enterprise. [Emphasis added.]The Board dismissed the complaint.Respondent urges that the instant case should have thesame result asRadiant Fashionsbecause the facts are sosimilar.It points first to the fact that Respondent is a jobshop whereas old Lunkenheimer was a manufacturer ofitsown proprietary product.InRadiant Fashions,speak-ing to this as noted above,the Board held that alterationsin the methods of production,type of market supplied,and kinds of products produced were the significant fac-tors that it looked at when considering the change innature of operation from proprietary manufacturing ofbrassieres to the more job shop initial operation of Re-spondent.In the instant proceeding,there has been little,if any, alteration in the production and type of productsproduced.The market supplied by Respondent for theproducts it produces is virtually the same as the marketsupplied by old Lunkenheimer.Indeed,as noted above,most of its product has been sold to new Lunkenheimerfor sale to exactly the same market as served by oldLunkenheimer.As urged by the General Counsel,the Board has fre-quently held that changes in the size of an operation of asuccessor employer and even in the nature of its oper-ations do not preclude the finding that it is a successoremployer for the purpose of recognizing an incumbentunion.InFall River DyeingCorp.,272 NLRB 839 (1984),enfd.775 F.2d 425 (1st Cir.1985), the Board found thatthe predecessor company(Sterlingware),was primarily a"converter" of fabric(i.e.,finishing of goods for saleunder its own name),whereas the alleged successor (FallRiver)was a"commission dye house" (i.e., job shop).Nevertherless,the Board found that Fall River was thesuccessor of Sterlingware.As stated in the administrativelaw judge'sdecision,"Respondent places great emphasison the fact that it is solely a commission dye house,while Sterhngware was mainly a converter of fabric. Re-spondent urges this results in a difference in the natureand identity of the enterprise.I disagree. The business is,like Sterlingware,dyeing and finishing of fabric.The factthat the Respondent does something different before andafter the production process is completed does not resultin any essential difference.The enterprise is not identical,but it is similar."InFirstFood Ventures,229 NLRB 1228 (1977), theBoard found that changes in product lines,customerservices, employer dress, the physical plant, and themanner of compensation,among other changes,did notalter the basic similarities in the nature of the operationsof the predecessor and successor operations.InMiddleboro Fire Apparatus,234 NLRB 888 (1978),enfd. 590 F.2d 4 (1st Cir. 1978), the Board found conti-nuity of the employing industry despite the reduction inthe work force by the successor or 90 percent(from 100to about 10 employees)and other changes in the mannerof operations.As stated by the administrative law judge:[A]ctivities of this nature are the normal concomi-tants of a new management and a new approach toa failing business, not a break in the continuity ofthe employing indusrtry. 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn enforcing the Board order inMiddleboro,the court ofappeals stated:We find no reason to believe here that the reduc-tion[inwork force]would significantly effect theemployee attitudes. . .so as to give a basis for ig-noring the presumption of continued majoritystatus.[590 F.2d at 8.See alsoBand-Age, Inc.,supra.]Respondent also urges that the instant proceeding issimilar toRadiant Fashionsbecause there was a lengthyhiatus between the old Lunkenheimer's closing and theRespondent beginning operations.InRadiant Fashions,therewas approximately 2-1/2- to 3-month hiatus be-tween the time the predecessor company shut down andthe alleged successor began production.In the instantproceeding there was virtually no hiatus.Operationscommenced almost immediately after the shutdown ofold Lunkenheimer and Respondent began hiring produc-tion employees in the first part of the following month.Moreover,the impetus for the creation of the Respond-ent in this proceeding was the announced liquidation ofoldLunkenheimer.Respondent'screator,GeorgeKaylor,and his shareholders,former old Lunkenheimermanagement employees,contemplated the institution ofoperations on the closing of old Lunkenheimer.Last,Respondent urges that the evidence does notpoint to the purchase of an ongoing business by Re-spondent.InRadiant Fashions,the purchaser signed whatamounted to a covenant not to compete and many of theoperations of the failing company were transferred toother nonfailing related companies.In this proceeding,though Respondent obviously was not going to continuethe operations of old Lunkenheimer,itsvery existenceand survival depended on a continuation of the sale ofLunkenheimer products,albeitmanufactured by it ratherthan by old Lunkenheimer.Under the circumstances set out in the record and onreview of all the evidence,I conclude that Respondent isa successor employer to old Lunkenheimer and thus hasan obligation,on demand,tomeet and bargain in goodfaith with the Union.B. The Bargaining RequestThe Union,through Staff Representative James New-port,firstbecame aware of Respondent'soperations inJuly 1984.At that time,however,Newport was onlyaware, from rumors,that someone was working in theold Lunkenheimer facility. He did not know the name ofthe company or who was working there Nor was heaware that two companies,new Lunkenheimer and Re-spondent (as well as Cushman Enterprises) were utilizingthe facility.Itwas not until late 1984, enlisting the assist-ance of a former old Lunkenheimer employee,that New-portwas able to ascertain that a majority of the Re-spondent'semployeeswere former old Lunkenheimerbargaining unit members.Thereafter,on 11 November1984, the Union'sDistrict 30 director, Edward Zeuch,by letter to Respondent,demanded recognition and re-quested that the Respondent commence bargaining. Byletter dated 18 December 1984, Respondent refused torecognize the union as the exclusive collective-bargain-ing representative of its employees.C.Majority StatusThe focus on the evidence in this proceeding regard-ingmajority status has been the payroll period duringwhich the 11 December 1984 demand for recognitionwas made. On brief, neither the General Counsel nor Re-spondent raises any question whether this date is correctand therefore I will utilize this period for the determina-tion of majority status. The General Counsel and Re-spondent introduced as Joint Exhibit 2 a list of 36 em-ployees on whom they could agree would fall within Re-spondent'spresumptively appropriate production andmaintenance bargaining unit.Four unit employees werenot listed because their status as a unit employee was dis-puted by the General Counsel.On brief,theGeneralCounsel acknowledges that two of these employees,RalphWhiting and Jeffery Klein,should be includedwithin the unit.He contends on brief that employeeDonald Frakes cannot lawfully be included within theunit and urges that there is a question whether NickKalti Jr should be so included.On the issue of Frakes'includabilitywithin the bar-gaining unit,the testimony of George Kaylor,Respond-ent'svice president,iscritical.Kaylor testified thatFrake's position is that of a production scheduler/-expeditor,with no ownership interest in the Company.He is a salaried rather than hourly employee.He sched-ules materials through the shop,writes up orders for pur-chases, and expedites the flow of material from the be-ginning of production to the end of production.Frakesspends essentially all of his time in the office doing pa-perwork.All the other employees that would be includ-ed within the bargaining unit are hourly employees. Theregular hourly employees work 5 days a week often 6days per week.Frakes works the same weekly hours asthe shop employees but was not scheduled on a Saturdayon a routine basis. Frakes was an employee of the oldLunkenheimer Company and had primarily the same po-sition.He was not in the bargaining unit at the old Lun-kenheimer Company.Based on the foregoing evidence and primarily the evi-dence that Frakes is salaried rather than paid hourly andspends virtually all of his time in the office doing paper-work with little or no contact with the bargaining unitmembers, I find that he would fall into the category ofan office clerical employee rather than a member of thebargaining unit.Container ResearchCorp.,188NLRB586, 587(1971).Nick Kalti Jr. is the son of one of Respondent's super-visors and stockholders.Kalti Jr.is a student who worksfull time in the summer and on a part-time basis duringthe school year.Afterworking full time during thesummer of 1984,he worked at most 13 hours per weekthrough the December 1984 payroll period and averagedapproximately 7 hours per week.Kalti was the only part-time employee carried on Respondent'spayroll at thetime in question and is still a part-time employee withthe Company. Kalti works all the hours he is available towork-40 hours per week in the summer and during CINCINNATI BRONZEholidays and recesses. Kalti receives no fringe benefitsunlike the other production and maintenance employees.The General Counsel argues that Kalti maintains a dif-ferent status with Respondent from other employees inthat he is basically a part-time employee. He also stressesthat Kalti receives no fringe benefits. However,Kalti is aregular part-time productionand maintenanceemployeeand performs the same work as other similar employees.Aside from his part-time basis, he shares a substantialcommunity of interest with the other includible employ-ees,working as he does side by side with them facing thesame working conditions. Under the circumstances, Ifind that he is properly includible it.,the bargaining unit.I find then that the appropriate unit at the time of theUnion's demand for recognition should consist of 39 em-ployees listed in Joint Exhibit 2, plus Whiting, Klein, andKalti Jr. Of these employees, 20 were union membersandwere employed by old Lunkenheimer, either asactive employees or active laid-off employees at the timeof closing in June 1984. These 20 were identified as bar-gaining unitemployees by the testimony of HowardAllen as well as old Lunkenheimer's computer records.'Allen's testimony indicated that JamesWhite mayhave been a bargaining unit employee at old Lunken-heimer.However, Joint Exhibit 3 stipulates that Whitewas a supervisor within the meaning of Section 2(11) oftheAct at old Lunkenheimer Company for the last 4months of his employment there; that he was employedby the old Lunkenheimer Company from 1983 to theclosing of the old Lunkenheimer facility in 1984; that hewas a bargaining unit employee and member of theUnion until he became a supervisor; and following histransfer into the supervisory position, he did not exercisewhatever contractual rights he may have had to returnto the bargaining unit.I therefore find that White was not a member of thebargaining unit at the close of old Lunkenheimer andwas an unrepresented employee when hired by Respond-ent and would not count toward the union majority.Basedon the foregoing, I find that 20 of 39 unit em-ployees were former union members and employees ofold Lunkenheimer thus giving the Union the majority ofRespondent'sproduction andmaintenance employeecomplement at the critical time.D. Are Retired and Laid-Off Former OldLunkenheimer Employees Properly Counted TowardMajority Status?Respondent contends that those employees of old Lun-kenheimer on layoff status at the time of the closing orwho retired thereafter are not properly includible as partof the "Union majority."Two individuals were clearly on layoff status at ornear the closing of old Lunkenheimer. The parties stipu-lated that Richard French had been laid off by old Lun-kenheimer on 15 July 1983 and Dale Frye on 13 JulyIDale Frye, John Powell, U Z Gutter, Michael Coldrion, RonaldFehr, Richard French, Eugene Huston, Alvin Brucker, Walter Warefield,Fred Wilson, Grover Alsept, Oliver Cox Jr, Ralph Eagle, Joe Endress,Charles Fultz,Omer Groves,James Huff, Bruce Kramer,and CliftonMcBride451984.Neitherwas recalled prior to the closing. Twoother employees, Michael Coldrion and Fredrick Wilson,also appear on the old Lunkenheimerlistas being onlayoff status as of closing. Coldrion, however,appears inthe 29 April dues list indicating that he worked duringthat payroll period and Wilson appears on the 27 Maydues list indicating that he worked just prior to closing.Respondent contends that the Union had abandonedFrench and Frye as evidenced by the Union's failure toobtain supplemental unemployment benefits or the $300closure payment for these laid-off employees. It contendsthat the failure to include laid-off employees in S.U.B.payments is evidence that these employees had no expec-tation of continued employment and that the Union hadno expectation of a continuity of a bargaining interest.The General Counsel points out the last collective-bar-gaining agreement in effect between old Lunkenheimerand the Union provided that "employees who were laidoff due to lack of work shall be carried in the records ofthe Company for a period of one year without loss of se-niority rights . . . ." This 1-year period was extended to2 years by the "Plant Closing Agreement." All four ofthe laid-off employees noted above were carried on oldLunkenheimer's seniority list and all appeared on thefinal payroll record on pages headed "Laid-Off Status-Hourly Payroll." The General Counsel disagrees thatthere is any evidence to indicate that any of the laid-offemployees were laid off with no expectancy of recall.Although old Lunkenheimer closed before they were re-called, there is no showing that they would not havebeen recalled had business picked up. The Union's dues'reports submitted into evidence by Respondent showthatnumerous employees were being recalled fromlayoffstatuson a regular basis. The exhibit reflects thatit appears to have been a continuous flux among employ-ees,with some being laid off as business conditions war-ranted and later recalled when business increased. TheGeneral Counsel urges that this indicates that recall fromlayoff was not only an expectancy for these employeesbut a reality, up until the closing itself.With respect to the "abandonment" argument, I do notfind it persuasive. The failure of the Union to obtain sup-plemental unemployment benefits for both laid-off andactive employees at the time of the closing of the plantdoes not constitute an abandonment of the laid-off em-ployees.At most, it merely constitutes a bargained-forbenefit for the class of employees that was fortunateenough to receive the benefit. The Union also bargainedfor rights and benefits for the laid-off employees specifi-cally. It bargained for an extension of laid-off employees'seniority rights from 1 year to 2 years and bargained toconclusion a number of grievances for laid-off employeesresulting in benefit payments to them. In short, I cannotfind that the Union has in any fashion abandoned thelaid-off workers and its actions in this case refute thecontentions that it has lost interest in their continuedwell-being.Six members of the "Union majority" in the bargainingunit retired from old Lunkenheimer immediately or soonafter its closing. Respondent urges that thesesix shouldbe excluded from the alleged bargaining unit for pur- 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposes of determining majority status because of thier re-tired status.In support of its position,Respondent citesAllied Chemical Workers Local 10 v.Pittsburgh Plate GlassCo., 404 U.S. 157 (1971),for its holding that retired indi-viduals are not "employees"within the meaning of Sec-tion 2(3) of the Act and that an employer need not bar-gain over certain benefits of already retired employees.The Supreme Court also held that retirees of a companycould not be"employees"included in the Company'scurrent bargaining unit.The analysis, however, of thiscase is inapplicable here.In successorship cases,a majori-ty status exists if the work complement is composed pri-marily of predecessor employees at the time of thedemand.All the retired employees were employed untilthe closing of old Lunkenheimer and retired only afterthe closing.Pittsburgh Plate Glass,supra,involves adver-tisement of employee status of retired employees dealingwith their status with the employer from which they re-tired.For that case to be applicable here, it would benecessary to determine the composition of the bargainingunit of old Lunkenheimer and not the bargaining unit ofthe Respondent in this proceeding.I agree with the Gen-eral Counsel's contention that if Respondent's position isaccepted a retired person would be precluded from everagain becoming an employee under the Act. That is notthe holding ofPittsburgh Plate Glass,supra.Respondent also argues that the retired employeesshould be excluded from the alleged bargaining unit withthe Respondent because,according to the prior agree-ment between old Lunkenheimer and the Union,"an em-ployee will lose seniority with the company for the fol-lowing reasons: . . .3.If he retires";and "employeeswho have lost their seniority rights for any reason listedabove and who are reemployed by the company at alater date,shall be considered new employees and shallbe subject to serve a probationary period."The language in the old agreement relied on by theRespondent does not preclude retired employees frombecoming"employees"of old Lunkenheimer if it is res-urrected.Itmerely states that they will have lost theirsenioritywith the Company. As it does not precludethem from again becoming employees of old Lunken-heimer,it certainly cannot preclude them from becoming"employees"with the Respondent.Lastly,Respondent argues that the retired employeeshad no expectation of this continuity in the bargainingunit or otherwise they would not have retired.There isno evidence on this case that the retired employees, be-cause they have opted to receive a pension from oldLunkenheimer,have any different work-related interestor concerns than Respondent's other full-time productionand maintenance employees or would have changed theirattitudes toward or desire for continued union represen-tation.I cannot find that they are in any different statusfor purposes of determining the Union'smajority statusinRespondent's bargaining unit than the "laid-off' em-ployees at old Lunkenheimer or those employees whosimply found themselves out of work when old Lunken-heimer shut it doors.Therefore,for the reasons set out above,Respondent'sarguments with respect to retired and laid-off employeesof old Lunkenheimer are rejected and I find that suchare properly includible in the alleged bargaining unit ofRespondent.Therefore,again,Ifind that as of theUnion'sdemand for recognition,Respondent'sproduc-tion and maintenance bargaining unit contained 39 em-ployees,of whom 20 were former union members at oldLunkenheimer and should properly be counted towardthe majority status of the Union.E. Statute of LimitationDefenseRespondent urges that the complaint in this proceed-ing was filed after the statute of limitations had run. Sec-tion 10(b) of the Labor Management RelationsAct pro-vides:"that no complaint shall issue based on any unfairlabor practice occurring more than six months prior tothe filing of the charge with the Board in the service ofa copy thereof on the person against whom such chargeismade."Where no charge is filed,the complaint has tobe issued and served within the 6-month statute of limita-tion period provided in Section 10(b) of the Labor Man-agement Relations Act.On 21 December 1984 the Union filed two charges,Cases 9-CA-21591 and 9-CA-21591-2,againstCincin-nati Bronze,Inc. The suffix 2 charge was amended on 8January 1985,to eliminate Cincinnati Bronze as the Re-spondent and to substitute the Lunkenheimer Companytherefore.The substantive allegations in this suffix werealso changed in the amendment.The original suffix 2dated 21 December 1984 was, because of the amend-ment,no longer under consideration and only the 8 Janu-ary 1985"Lunkenheimer" suffix 2 charge(along with theoriginal suffix 1 charge against Respondent)were subjectto determinationby theRegional Director.The amended suffix 2 charge was dismissed by the Re-gionalDirector 8 February 1985. The dismissal letterstates, in pertinent part,as follows:The investigation failed to establish that the em-ployer(Lunkenheimer) is a joint employer with, oran alter ego of, either Cincinnati Bronze,Inc. orCondec Corporation.In this connection, it wasnoted that the employer is a new entity. Althoughthe employer is located in a part of the facility for-merly occupied by the Lunkenheimer Company, ADivisionof the CondecCorporation whose employ-ees were representedby the Union,the Employerdoes not employ any union members.Moreover, itisnot engaged in the same type of business as theCondec Corporation and there is no common own-ership or control of labor relations of the two cor-porations. Finally,the only apparent connection theemployer has with Cincinnati Bronze, Inc. is one ofits customers.None of the findings of the Regional Director set forthare at issue in this case.Nor are those findings in anymanner determinative of the allegations set forth in thesuffix 1 charge.The suffix 1 charge, which was clearlyfiledwithin the 6-month limitation period, is the chargewhich forms the basis for the complaint issued by theRegionalDirector in this proceeding. The suffix 2charge, as amended, does not bring into focus the issueof whether Cincinnati Bronze, Inc. was a successor to CINCINNATI BRONZEthe old Lunkenheimer Company, the matter for determi-nation here. Thus, the refusal to issue a complaint in thesuffix 2 case is not a determination of the issue of succes-sorship related to Cincinnati Bronze, Inc.Ifind that the suffix 1 charge properly supports thecomplaint issued in this proceeding. As that charge wasfiled less than 6 months after the date of the allegedunfair labor practice, the limitations defense is withoutmerit.F. Should Old Lunkenheimer.c Contract Apply toRespondent?The General Counsel has urged rs the proper remedyin this proceeding that Respondent be ordered to recog-nize the Union and, on request, bargain in good faithwith the Union as the representative of the employees inthe appropriate bargaining unit of its production andmaintenance employees. In addition to the remedy re-quested by the General Counsel, the Union has requestedthat Respondent be bound by the terms of the old collec-tive-bargaining agreement existing between it and oldLunkenheimer and be responsible for backpay and otherremedial benefits to the employees for its refusal tocomply with the terms of that agreement since 11 De-cember 1984. I disagree with the position of the Union.There is no contention and there is no proof in thisrecord that Respondent is the alter ego of the old Lun-kenheimer Company and no reason exists for Respondentto automatically be subject to the terms and conditionsof the old bargaining agreement.In view of the overall circumstances, I conclude thatthe General Counsel has established that Respondent is asuccessor corporation to old Lunkenheimer and that atthe time of the Union's demand for recognition, theUnion had a majority status in the presumptive bargain-ing unit of the Respondent. Accordingly, I find that theRespondent, by its refusal to recognize the Union andbargain as requested, has violated Section 8(a)(1) and (5)of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All productionand maintenanceemployees of Cin-cinnati Bronze, Inc. at its Cincinnati, Ohio facility,excluding all office and clerical employees, guards,professional employees and supervisors as defined inthe Act.4.At alltimesmaterial, the Union has been the exclu-sive collective-bargaining representative of the employ-ees in the described unit set forth above.5.Respondentisa legalsuccessor for labor relationpurposes to the Lunkenheimer Company, a Division ofCondec Corporation, in the operation of its business inCincinnati, Ohio.476.Since about 11 December 1984, and atall timesthereafter,Respondent has failed and refused to recog-nize and bargain collectively in good faith with theUnion as the exclusive representative of Respondent'semployees in the unit described above, and therefore hasengaged in,and is engagingin,unfair labor practices af-fecting commerce within the meaning of Section 8(a)(5)and (1) of the Act.THE REMEDYHaving found that the Respondent has engaged in andis engagingin unfair labor practices within themeaningof Section 8(a)(5) and (1) of the Act, I find it necessarythat it be ordered to cease and desist therefrom and, onrequest, bargain collectively with the Union as the exclu-sive representative of all unit employees in the appropri-ate unit.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Cincinnati Bronze, Inc., Cincinnati,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Failing and refusing to recognize and, on request,bargain collectively in good faith with United Steelwork-ers of America, AFL-CIO as the exclusivebargainingrepresentative of its employees in the following unit:All production and maintenance employees of Cin-cinnati Bronze,Inc. at its Cincinnati,Ohio facility,excluding all office and clerical employees, guards,professional employees and supervisors as defined inthe Act.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain in good faithwith the above-named Union as the exclusive bargainingrepresentative of its employees in the unit found appro-priate respecting rates of pay, hours of work, or otherterms and conditions of employment and, if an agreementis reached, embody it in a written and signed contract.(b) Post at its Cincinnati, Ohio facility, copies of theattached noticemarked "Appendix." Copies of thenotice, on forms provided by the Regional Director forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondent2 If no exceptionsare filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses.9 If this Order is enforcedby a judgmentof a United States court ofappeals,the wordsin the notice reading"Posted by Order of theNation-alLabor RelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board." 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDimmediately upon receipt and maintained for 60 consecu-that the notices are not altered, defaced, or covered bytivedays in conspicuous places including all placesany other material.where notices to employees are customarily posted.Rea-(c)Notify the Regional Director in writing within 20sonable steps shall be taken by the Respondent to ensuredays from the date of this Order what steps the Re-spondent has taken to comply.